Citation Nr: 1813197	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO. 18-00 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to October 14, 2016 for the award of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Rudy S. Melson, Accredited Agent


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1971 to March 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2017 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

By way of background, the record indicates the Veteran notified VA of his intent to file a claim for compensation on October 14, 2016. See October 2016 Notice Letter. Within one year of notifying VA of his intent, the Veteran submitted a formal claim for TDIU and a fully developed claim for an increased rating for his CAD. The RO denied these claims in a March 2017 rating decision. The Veteran filed a notice of disagreement with respect to the denial of TDIU in April 2017 and a notice of disagreement concerning the denial of an increased rating in excess of 60 percent for CAD in May 2017.

In response, the RO issued a December 19, 2017 rating decision, the RO issued a rating decision granting TDIU effective October 14, 2016, and awarding a 100 percent rating for CAD, effective May 17, 2017. On the same date, the RO issued a statement of the case denying an increased rating in excess of 60 percent prior to May 17, 2017, for CAD. On December 20, 2017, the Veteran submitted a substantive appeal as to all issues decided in the statement of the case. The next day, December 21, he submitted another substantive appeal disagreeing with the effective date for the award of TDIU. The day after that, December 22, the Veteran submitted a notice of disagreement with the effective date assigned for the award of TDIU in the December 19, 2017 rating decision. 

A statement of the case solely adjudicating entitlement to an earlier effective date for the award of TDIU was issued on January 5, 2018, and the Veteran submitted a substantive appeal appealing all issues on January 9, 2018. Based on the foregoing, the Veteran's effective date appeal stems from the December 2017 rating decision.

As to the heart disability, the December 20, 2017 substantive appeal, on which the Veteran noted he wished to appeal all issues decided in the December 19, 2017 statement of the case, perfected an appeal as to the issue of entitlement to an increased rating in excess of 60 percent prior to May 17, 2017, even though argument was only provided as to the issue of entitlement to an earlier effective date for the award of TDIU. Evans v. Shinseki, 25 Vet. App. 7, 13-17 (2011). However, while the substantive appeal has been acknowledged, the issue has not yet been certified to be Board. As such, to avoid depriving the Veteran of full due process as to this issue, the increased rating claim will be the subject of a later Board decision. See 38 C.F.R. § 3.103; Gray v. McDonald, 27 Vet. App. 313, 327 (2015).

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veteran submitted an intent to file for VA benefits on October 14, 2016, which was acknowledged by the RO on that same date. The Veteran then filed a formal claim for TDIU on October 21, 2016, and TDIU was granted in a December 2017 rating decision, effective October 14, 2016.

2. Prior to the October 14, 2016 intent to file, there were no pending claims for TDIU that remained unadjudicated, nor is it factually ascertainable that the Veteran's disability increased in severity so as to be productive of unemployability during the one year period preceding his October 14, 2016 intent to file.




CONCLUSION OF LAW

The criteria for an effective date prior to October 14, 2016 for the award of TDIU have not been met. 38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.114, 3.155, 3.156, 3.400, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Earlier Effective Date 

TDIU is considered a rating and not a disability. See Buie v. Shinseki, 24 Vet. App. 242, 248 (2010). As such, the assignment of an effective date for an award of TDIU is governed by the statutes and regulations governing the assignment of effective dates for an award of an increase in disability compensation. 38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400(o) (2017). The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if an application for an increase in compensation is received within one year from such date. 38 U.S.C. § 5110(b)(3) (2012); 38 C.F.R. § 3.400(o) (2017). 

During the pendency of the appeal the definition of what constitutes a valid claim has changed. Effective March 24, 2015, VA amended its regulations to require that in order to be considered a valid claim, a claim for benefits must be submitted on a standardized form. 79 Fed. Reg. 57,660 (Sept. 25, 2014) (eff. Mar. 24, 2015). This amendment applies to claims or appeals filed on or after March 24, 2015. Id. at 57,686. In this case, the Veteran's claim for TDIU, from which the effective date claim stems, was filed after the amendment. As such, the new regulations governing what constitutes a valid claim for benefits apply in this case. 

From March 25, 2015 forward, a claim for benefits must be filed on the standardized claim form prescribed by the Secretary. 38 C.F.R. §§ 3.150, 3.151 (2017). A veteran may also indicate their intent to file a claim for compensation by submitting an intent to file a claim to VA. 38 C.F.R. § 3.155(b) (2017). Upon receipt of the intent to file a claim, VA must provide the claimant with the appropriate claims form. Id. If a complete application for benefits on the form prescribed by the Secretary is received by VA within one year of receipt of the intent to file, VA will consider the formal claim to have been filed as of the date the intent to file a claim was received. Id. An intent to file a claim must be submitted using one of three approved methods, and must identify the general benefit and the claimant. Id.

In this case, the Veteran submitted an intent to file for compensation benefits on October 14, 2016, as memorialized in an October 14, 2016 letter from VA to the Veteran. The Veteran subsequently filed a formal claim for TDIU utilizing the proper form (VA 21-526EZ) on October 21, 2016, which was granted in a December 2017 rating decision. As noted above, when a formal claim for benefits is received within one year of the submission of an intent to file for benefits, the formal claim will be considered to have been filed as of the date of receipt of the intent to file. 38 C.F.R. § 3.155(b) (2017). Thus, although the formal claim for TDIU was received on October 21, 2016, the appropriate date of claim in this case is October 14, 2016. Id. 

Having determined that the appropriate date of claim is October 14, 2016, the Board must now determine whether it is factually ascertainable that the Veteran's disability increased in severity during the one year prior to his date of claim. For the purposes of the effective date for the award of TDIU, the specific inquiry is whether within the one year prior to the date of claim it is factually ascertainable that there was an increase in disability that rendered the Veteran unemployable. See Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010). 

In this case, it is not factually ascertainable that there was an increase in severity of the Veteran's heart disability that rendered the Veteran unemployable during the one year period prior to his claim. The Board notes that the Veteran was rated at 60 percent for his heart disability during the one year prior to his TDIU claim, and that his TDIU application and a statement from his prior employer both note that he ceased working in March 2008, establishing that the Veteran was unemployed during this period. However, the statutes and regulations governing the assignment of effective dates for the award of an increase require evidence of an increase in disability during the one year period prior to the claim. Id. at 983-84. Evidence of worsening prior to the one year period is not sufficient to support the assignment of an effective date earlier than the date of claim. Id. As such, the Board will solely focus on the evidence from the one year period itself.

During the period from October 14, 2015 to October 14, 2016, there is no medical or lay evidence indicating that the Veteran's heart disability had increased in severity so as to render him unemployable. While private treatment records from this period are associated with the claims file, these records reflect only on-going treatment for the heart disability and do not indicate that the heart disability was productive of unemployability. Indeed, the first indication that the Veteran was unemployable due to his heart disability was his October 2016 formal claim for TDIU. While several disability benefit questionnaires of record indicate that the Veteran is unemployable due to his heart disability, these were all written and associated with the file after the October 2016 claim for TDIU. 

As such, the Board finds that it is not factually ascertainable that the Veteran's disability increased in severity so as to be productive of unemployability during the one year prior to his October 14, 2016 claim for TDIU. Thus, the appropriate effective date for the award of TDIU in this case is October 14, 2016, the date of the Veteran's claim. 38 U.S.C. § 5110(b)(3) (2012); 38 C.F.R. § 3.400(o) (2017); see Gaston, 605 F.3d at 983-984.


The Veteran's representative has argued that the Veteran is entitled to an effective date of August 31, 2010, the effective date of the grant of service connection for the Veteran's heart disability and the initially assigned 60 percent rating. In support of this argument, the representative has stated that an informal claim for TDIU was raised as part and parcel of the claim for service connection for the heart disability, and therefore a claim for TDIU has been pending since the August 31, 2010, claim.

Under Rice v. Shinseki a claim for TDIU is considered to be "part and parcel" of an increased rating claim, and therefore when evidence is submitted during the course of an appeal from an assigned disability rating a claim for TDIU is raised and must be addressed. 22 Vet. App. 447, 453-54 (2009). However, in order for TDIU to be inferred as part and parcel of a pending claim, there must be a pending appeal from an assigned disability rating. Id. 

As to this question, there was no appeal from an assigned disability rating. The Veteran filed his claim for service connection for a heart disability on August 31, 2010, and the claim was eventually granted in a November 2013 rating decision. This grant fully substantiated the Veteran's service connection claim, and at the time left no issues pending adjudication.  See generally, Grantham v. Brown, 114 F.3d 1156   (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date).  In order for there to have been an increased rating claim that could give rise to an inferred claim for TDIU, the Veteran would have had to disagree with the rating assigned in the November 2013 rating decision, which he did not. As there was no disagreement with the assigned rating, an appeal of the assigned disability rating was never created. As such, an informal claim for TDIU cannot be considered to have been raised, and remained pending, as part of the claim for service connection for a heart disability. Id.


Finally, there is otherwise no documentation that could be construed as a claim for TDIU prior to October 14, 2016. At the time of the November 2013 rating decision, all of the medical evidence of record simply indicated that the Veteran was retired, as opposed to being unemployable due to a disability. Likewise none of the Veteran's lay statements or other submissions prior to his October 14, 2016 intent to file indicated that he had been rendered unemployable due to any disabilities. 

Based on the foregoing, the Board finds that prior to the Veteran's October 14, 2016 date of claim, there were no pending claims for entitlement to TDIU nor is it factually ascertainable that the Veteran's service-connected heart disability increased in severity so as to result in unemployability during the one year period prior to his claim. Therefore, the appropriate effective date for the Veteran's award of TDIU is October 14, 2016, the date of his intent to file.

The Board is without authority to grant equitable relief. Rather, the Board is constrained to follow the specific provisions of law that govern the circumstances of this case and that are within the jurisdiction and authority of the Board to review. See 38 U.S.C. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 390, 425 (1994). For the above reasons, the claim for an effective date prior to October 14, 2016 for the award of TDIU is denied.


ORDER

Entitlement to an effective date prior to October 14, 2016, for the award of TDIU is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


